  Case 1:18-cv-00997-CJB Document 24 Filed 08/10/20 Page 1 of 1 PageID #: 63
Troutman Pepper Hamilton Sanders LLP
Hercules Plaza, 1313 N. Market St., Suite 5100, P.O. Box 1709
Wilmington, DE 19899-1709

troutman.com

Christopher B. Chuff
D 302.777.6547
chris.chuff@troutman.com




August 10, 2020

The Honorable Christopher J. Burke
J. Caleb Boggs Federal Building
844 N. King Street
Unit 28
Room 2325
Wilmington, DE 19801-3555


Dear U.S. Magistrate Judge Burke:

This letter is to inform you that summary judgment and a summary judgment briefing schedule
will no longer be necessary for the six (6) Internal Revenue Service records being withheld in
their entirety by the Defendant U.S. Department of Justice (DOJ). After the hearing, our client
Plaintiff William McMichael elected to forego pursuing these records. Because the Court’s
August 3, 2020 order directed the parties to agree to a briefing schedule, we are providing the
Court with this letter as notification that a briefing schedule will not be forthcoming.

Instead, we are filing today an unopposed FRCP 15(d) motion to supplement, together with a
proffered supplemental complaint that would add three (3) Freedom of Information Act claims
for records that Mr. McMichael requested from the Defendant DOJ. Opposing counsel has
represented to us that he will not oppose the supplementation, but with the understanding that
the supplementation is without prejudice to his client’s right to oppose the claims on the merits.
We would anticipate negotiating a scheduling order after DOJ files its answer in response to the
supplemental complaint.

This letter, our motion, and the supplemental complaint will be filed today.

Respectfully submitted,

/s/ Christopher B. Chuff

Christopher B. Chuff (DE No. 5729)


cc:     AUSA Graham Robinson
